DETAILED ACTION
The Amendment filed September 7th, 2021 has been entered and fully considered. Claims 21-22, 24, 26-27, 29-31, 33-36, 45-47, 49-50, 52-53, and 55-58 remain pending in this application. Claims 21-22, 24, 26-27, 29-31, 33, 45-46 and 50 have been amended and claims 55-58 are newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-22, 26-27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrul et al., (hereinafter ‘Dubrul’, U.S. Pat. 5,183,464) in view of Swaminathan (hereinafter 'Swaminathan', U.S. Pat. 6,517,533).  
Regarding claim 21, Dubrul (Figs. 11A-11F) discloses an apparatus, comprising: an access sheath (elongate dilation tube 70) defining a first lumen, the access sheath (70) having a distal end configured to be inserted through an access opening in a wall of a gallbladder (see gallbladder GB located beneath the liver L and distal to the cystic duct CD and the common duct CMD in Fig. 11A and see tube 70 in Figs. 11B-11F) and disposed in a gallbladder lumen of a subject (Figs. 11B-11F); and a second expandable body (balloon 72) disposed at the distal end of the access sheath (70), the second expandable body (72) configured to transition into an expanded state in which the second expandable body (72) has a diameter larger than the access opening (see Figs. 11C-11F; col. 10, ll. 44-46, “After insertion of the dilation tube 70 (FIG. 11C), the balloon 72 is inflated and effects a seal against the penetration through the gallbladder wall”), the second expandable body (72) in the expanded state configured to retain the access sheath within the gallbladder lumen (see col. 9, ll. 16-25, the dimensions of the balloon are chosen to effect desired sealing and retain the dilation tube; also see abstract and col. 10, ll. 49-53). Dubrul further discloses that the purpose of the penetration can be for a variety of different reasons, “but will usually be for the introduction of a relatively large surgical instrument or working catheter” (col. 5, ll. 54-61). For example, “the outer tube of the elongate expansion member may serve as the access catheter. Alternatively, the outer tube or expanded dilation member may provide the enlarged access channel for insertion of a separate catheter to achieve the desired purpose” (col. 11, ll. 3-11, thereby meeting in part, a catheter disposable within the first lumen and having a distal end extendable distal to the access sheath). 
Although Dubrul discloses the introduction of a working catheter, Dubrul is silent regarding the catheter including a first expandable body disposed on the distal end of the catheter, the first expandable body configured to transition into an expanded state within the gallbladder lumen in which the first expandable body has a diameter larger than the access opening, the catheter defining a second lumen configured to deliver a cryogenic ablation medium into the first expandable body in the expanded state; 
However, in the same field of endeavor, Swaminathan discloses (Figs. 1 and 7) a similar apparatus comprising a catheter (catheter 70 in Fig. 7) including a first expandable body (balloon 71) disposed on the distal end of the catheter (70), and configured to transition into an expanded state (see Fig. 7 for expanded state of balloon 71; it is noted that the balloon 71 would be capable of expanding within the gallbladder lumen, and would necessarily have a diameter larger than the access opening). The catheter (70) defines a lumen configured to deliver a cryogenic ablation medium into the first expandable body in the expanded state (col. 5, ll. 47-49, “cryo-medium may be directed between layers 73 and 75 in a space 76 defined therebetween to allow cryo-medium to be dispensed therethrough”; also see Fig. 1 for cryo-storage tank 13 and col. 5, line 65- col. 6, line 31) wherein the first expandable body (71) in the expanded state including a plurality of fenestrations (openings 74) that are configured to allow the cryogenic ablation medium delivered into the first expandable body to exit the first expandable body and contact the targeted tissue (col. 5, ll. 45-51). It is well known in the art (as can be seen in Swaminathan) to utilize balloon catheters comprising fenestrations and configured to deliver cryo-medium in order to provide and control tissue remodeling and proliferation, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Dubrul to include the catheter including a first expandable body disposed on the distal end of the catheter, the first expandable body configured to transition into an expanded state within the gallbladder lumen in which the first expandable body has a diameter larger than the access opening, the catheter defining a second lumen configured to deliver a cryogenic ablation medium into the first expandable body in the expanded state; the first expandable body in the expanded state including a plurality of fenestrations that are configured to allow the cryogenic ablation medium delivered into the first expandable body to exit the first expandable body and contact tissue of the 
Dubrul in view of Swaminathan are silent regarding the first lumen of the access sheath configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic-ablation medium is delivered.
However, in the same field of endeavor, Van Dam teaches a similar apparatus (Figs. 4A-6) configured for the delivery of ablation medium to the gallbladder lumen in order to treat biliary disease (abstract; see gallbladder 14). Van Dam teaches providing an applicator (420, 520) within the gallbladder lumen (Fig. 5) and delivering an ablation medium (see col. 8, 11. 43-67 and col. 10, 11. 20-34 for ablative fluids including cryoablation; fluid 423, fluids 587, working fluid 517) into the gallbladder (14). Van Dam teaches that the working fluid (517 in Fig 5) may be left in place or actively withdrawn (withdrawing fluids, see lumen ‘port’ 586 in Fig. 5) from the gallbladder (14) after treatment is complete, thereby increasing the versatility of the apparatus and method. It is well known in the art (as can be seen in Van Dam) to provide a lumen configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic ablation medium is delivered, thereby reducing the need for additional instruments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Dubrul in view of Swaminathan to provide wherein the first lumen of the access sheath is configured to evacuate at least a portion of the ablation medium from the gallbladder lumen after the ablation medium is delivered as taught by Van Dam. Doing so provides the option for withdrawing the cryogenic ablation medium after treatment is complete, thereby increasing the versatility of the apparatus and reducing the need for additional instruments.
It is noted in view of the prior modification of Dubrul in view of Swaminathan and Van Dam, it naturally follows that the combination would necessarily provide the catheter movable relative to the access sheath to control a location of the delivery of the cryogenic ablation medium relative to a location of the evacuation of the cryogenic ablation medium
Regarding claim 22, Dubrul in view of Swaminathan and Van Dam teach all of the limitations of the apparatus according to claim 21. In view of the prior modification of Dubrul in view of Swaminathan and Van Dam, Swaminathan teaches (Figs. 1 and 7) wherein the plurality of fenestrations (openings 74) span a full circumference of the first expandable body (balloon 71) and an axial length of the first expandable body (as broadly claimed, openings 74 span a portion of an axial length of the first expandable body 71). 
Regarding claim 26, Dubrul in view of Swaminathan and Van Dam teach all of the limitations of the apparatus according to claim 21. Dubrul (Figs. 11A-11F) further discloses wherein the second expandable body (balloon 72) encircles a circumference of the distal end of the access sheath (tube 70). 
Regarding claim 27, Dubrul in view of Swaminathan and Van Dam teach all of the limitations of the apparatus according to claim 21. Dubrul (Figs. 11A-11F) further discloses wherein the second expandable body (balloon 72) is configured to create a seal between the access sheath (tube 70) and the wall of the gallbladder lumen near the access opening (see Figs. 11C-11F; col. 10, ll. 44-46, “After insertion of the dilation tube 70 (FIG. 11C), the balloon 72 is inflated and effects a seal against the penetration through the gallbladder wall”).
Regarding claim 29, Dubrul in view of Swaminathan and Van Dam teach all of the limitations of the apparatus according to claim 21. In view of the prior modification of Dubrul in view of Swaminathan and Van Dam, Swaminathan teaches the first expandable body (balloon 71 in Fig. 7) in the expanded state is configured to contact at least a portion of the wall of the gallbladder lumen (see col. 6, ll. 17-21 for region of contact; as broadly claimed, balloon 71 is capable of contacting at least a portion of a wall of the gallbladder lumen). See rejection of claim 21 for obviousness rationale. 
Regarding claim 31, .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrul in view of Swaminathan and Van Dam as applied to claims 21-22, 26-27, 29, and 31 above, and further in view of Stigall et al., (hereinafter ‘Stigall’, U.S. PGPub. No. 2016/0302762).
Regarding claim 24, Dubrul in view of Swaminathan and Van Dam teach all of the limitations of the apparatus according to claim 21, but are silent regarding wherein the second expandable body includes a deployable Nitinol structure.
However, in the same field of endeavor, Stigall teaches a catheter including a centering mechanism. The centering mechanism can further include “inflatable balloons, or collapsible members (e.g., a sheathable nitinol basket) of various shapes and sizes” ([0010]) and “may be disposed at any suitable location along the length of the catheter body” ([0048]). Stigall teaches that the centering mechanism may be advanced to a desired treatment location at which point the centering mechanism may be expanded or deployed in order to center the catheter ([0052]-[0053]), thereby increasing stability and security of the device at the desired location. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Dubrul in view of Swaminathan and Van Dam to further include a deployable Nitinol structure as taught by Stigall. This modification would have merely comprised a simple substitution of one well known expandable body for another in order to produce a predictable result, MPEP 2143(I)(B).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrul in view of Swaminathan and Van Dam as applied to claims 21-22, 26-27, 29, and 31 above, and further in view of Ryba et al., (hereinafter ‘Ryba’, U.S. PGPub. No. 2016/0038212).
Regarding claim 30
Dubrul in view of Swaminathan and Van Dam are silent regarding the catheter further including a second plurality of fenestrations disposed at the distal end of the catheter and configured to deliver the cryogenic-ablation medium into the first expandable body.
However, in the same field of endeavor, Ryba (Fig. 15) teaches a similar catheter (cryo-catheter 102, catheter shaft 130) including a second plurality of fenestrations disposed at the distal end of the catheter and configured to deliver the cryogenic-ablation medium into the first expandable body ([0182]; Fig. 15). It is well known in the art (as can be seen in Ryba) to provide orifices in order to direct refrigerant “to linearly and/or radially spaced apart locations to create segmented, non-circumferential ablations i.e., lesions 172, instead of a full circumferential ablation” ([0182]), thereby increasing accuracy and control of the device, and versatility of lesion formation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Dubrul in view of Swaminathan and Van Dam to include a second plurality of fenestrations disposed at the distal end of the catheter and configured to deliver the cryogenic-ablation medium into the first expandable body as taught by Ryba in order to direct the refrigerant “to linearly and/or radially spaced apart locations to create segmented, non-circumferential ablations i.e., lesions 172, instead of a full circumferential ablation” ([0182]), thereby increasing accuracy and control of the device, and versatility of lesion formation.
Claims 33-34, 36, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Ryba and further in view of Fujio et al., (hereinafter 'Fujio', U.S. Pat. 5,213,571).
Regarding claim 33, Van Dam (Figs. 4A-6) discloses an apparatus, comprising: an access sheath (endoscope 410, 510 in Figs. 4E and 5) defining a first lumen (working channel 412, 512), the access sheath (410, 510) having a distal end configured to be disposed in a gallbladder lumen (as broadly claimed, the endoscope is capable of being disposed in a gallbladder lumen); a catheter (applicator 420, 520) disposable within the first lumen (412, 512) and having a distal end extendable distal to the access sheath (Figs. 4E and 5), the catheter defining a second lumen (col. 8, ll. 50-55, “the applicator 420 has one or more apertures 422 in communication with a central lumen through which fluid 423 or material is 
Although Van Dam discloses cryoablation, wherein “cold fluids (such as liquids, sprays, mists, and gases) may be applied to the walls of the lumen of the gallbladder 14 with an applicator 420” (col. 8, ll. 38-56), Van Dam is silent regarding the catheter defining a second lumen configured to deliver a cryogenic ablation medium in a liquid state that transitions into a gas state in the gallbladder lumen.
However, in the same field of endeavor, Ryba (Fig. 5A) teaches a similar catheter (cryo-catheter 102) defining a second lumen (supply lumen 108) configured to deliver a cryogenic ablation medium in a liquid state that transitions into a gas state within an enclosed lumen ([0122], “liquid N2O is delivered through a supply lumen 108 to the cryo-applicator region 122 where the refrigerant 106 undergoes expansion”). Ryba teaches “the refrigerant 106 flows from the supply lumen 108 through a restrictive orifice 132 (e.g., a capillary tube, porous plug, flow restrictor, nozzle) into an expansion chamber 134 of some sort, here depicted as the interior of a cryo-balloon 124, where the refrigerant 106 expands under lowered pressure and changes phase from liquid to gas” ([0122]). It is well known in the art (as can be seen in Ryba) to provide a liquid, such as liquid N2O, in such a manner that the liquid transitions to a gas state within an expansion chamber (i.e. a gallbladder lumen), in order to treat and cryoablate a targeted tissue ([0122]-[0123]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cryogenic ablation medium as taught by Van Dam to provide a cryogenic ablation medium in a liquid state that transitions into a gas state in the gallbladder lumen as 
Van Dam in view of Ryba are silent regarding a pressure sensor configured to measure a pressure within the gallbladder lumen; and a control unit operatively coupled to the pressure sensor, the control unit configured to, in response to the pressure measured by the pressure sensor exceeding a threshold pressure of about 10 to about 500 mm Hg, stop the delivery of the cryogenic ablation medium. 
However, in the same field of endeavor, Fujio teaches a similar apparatus comprising “a control means for controlling the irrigation means and the suction means so as to control the quantity of the medical fluid introduced into the organism and the quantity of the medical fluid discharged therefrom” (col. 2, ll. 2-6). The apparatus comprises a catheter (6 in Figs. 2-3) that may be inserted into the gallbladder (4), the catheter (6) being made of a porous tube and having three lumens, i.e., an irrigation duct (6a), a suction duct (6b) and a pressure duct (6c) (col. 3, ll. 63-66). The apparatus further includes an irrigation pump (10) and suction pump (11) that are connected to an input/control apparatus (20) through a control unit (19), wherein the irrigation of the medical fluid to the gallbladder is started by the rotation the irrigation pump (10) (col. 5, line 24- col. 6, line 15). The pressure in the gallbladder lumen is measured by a pressure sensor (9) and is compared to an upper threshold limit by the control unit (19) (col. 7, ll. 21-29). Fujio teaches that the “the pressure in the gallbladder is monitored by using the signal output from the pressure sensor 9 so that it is allowable pressure. For example, if the detected pressure exceeds the upper limit at a time during the ultrasonic irradiation shown in FIG. 5, therefore, the suction pump 11 is rotated so as to perform suction... When the pressure becomes the upper limit or less, the suction is stopped” (col. 6, ll. 3-15; see Figs. 5, specifically Fig. 5A where irrigation is stopped during suction shown in Fig. 5C, thereby meeting in part the limitation regarding in response to the pressure measured by the pressure sensor exceeding a threshold pressure, stop the delivery of the cryogenic ablation medium). Further, Fujio teaches “if the pressure in the gallbladder is beyond the upper limit value during irrigation start, the irrigation pump 10 is not rotated in correspondence with the processing and processing speed on the block” (col. 8, ll. 28-34). This configuration provides a means to detect the 
Van Dam in view of Ryba and Fujio fail to explicitly disclose exceeding a threshold pressure of about 10 to about 500 mm Hg. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the threshold pressure as taught by Van Dam in view of Ryba and Fujio to provide a threshold pressure of about 10 to about 500 mm Hg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 34,
Regarding claim 36, Van Dam in view of Ryba and Fujio teach all of the limitations of the apparatus according to claim 34. Van Dam further discloses (Figs. 4A-6) wherein one or more fenestrations (apertures 422, 522) from the plurality of fenestrations are directionally biased to increase distribution of the cryogenic ablation medium across the gallbladder lumen (see Figs. 4A-4C for apertures 422 that are directionally biased and fluid 423).
Regarding claim 52, Van Dam in view of Ryba and Fujio teach all of the limitations of the apparatus according to claim 33. In view of the prior modification of Van Dam in view of Ryba and Fujio, Fujio teaches wherein the control unit (input/control apparatus 20, control unit 19 in Figs. 2-3) is configured to control the at least one of the delivery or the evacuation of the cryogenic ablation medium by stopping the delivery or changing a supply flow rate of the cryogenic ablation medium (see col. 2, ll. 2-6, “a control means for controlling the irrigation means and the suction means so as to control the quantity of the medical fluid introduced into the organism and the quantity of the medical fluid discharged therefrom”; see col. 5, line 24- col. 6, line 15 for stopping). 
Claim 45, 47, 49 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Ryba in view of Swaminathan.
Regarding claim 45, Ryba discloses an apparatus (Fig. 5A-5B, 10A-10B, 13A-15 and 19B) comprising: an access sheath (see [0131] for delivery sheath) configured to be inserted through an access opening in a wall of a gallbladder and disposed in a gallbladder lumen (as broadly claimed, the delivery sheath is capable of being inserted through an access opening in a wall of a gallbladder and disposed in a gallbladder lumen); a catheter (cryo-catheter 102, catheter shaft 130) disposable within the access sheath ([0131]) and having a distal end extendable distal to the access sheath ([0131]-[0134]), the distal end of the catheter configured to be disposed within the gallbladder lumen (as broadly claimed, the distal end of the catheter 102 is capable of being disposed within the gallbladder lumen), the catheter (102) including a nozzle at the distal end of the catheter ([0122], “restrictive orifice 132 (e.g., a capillary tube, porous plug, flow restrictor, nozzle)”’ [0181]), the catheter defining a lumen that extends from a proximal end of the catheter to the nozzle (see Fig. 5A); an expandable body (expandable cryo-balloon 124) disposed around 
Ryba fails to explicitly disclose the expandable body including a first plurality of fenestrations in fluid communication with the lumen, the lumen configured to deliver a cryogenic ablation medium into the expandable body when the expandable body is in the expanded state such that the cryogenic ablation 
However, in the same field of endeavor, Swaminathan discloses (Figs. 1 and 7) a similar apparatus comprising a catheter (catheter 70 in Fig. 7) including an expandable body (balloon 71) disposed on the distal end of the catheter (70), and including a first plurality of fenestrations (openings 74) in fluid communication with the lumen (col. 5, ll. 45-51; see Fig. 7). The catheter (70) defines a lumen configured to deliver a cryogenic ablation medium into the expandable body (71) when the expandable body (71) is in the expanded state (col. 5, ll. 47-49, “cryo-medium may be directed between layers 73 and 75 in a space 76 defined therebetween to allow cryo-medium to be dispensed therethrough”; also see Fig. 1 for cryo-storage tank 13 and col. 5, line 65- col. 6, line 31) such that the cryogenic ablation medium can exit the expandable body via the first plurality of fenestrations and contact and ablate the targeted tissue (col. 5, ll. 45-51). It is well known in the art (as can be seen in Swaminathan) to utilize balloon catheters comprising fenestrations and configured to deliver cryo-medium in order to provide and control tissue remodeling and proliferation, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Ryba to include the expandable body including a first plurality of fenestrations in fluid communication with the lumen, the lumen configured to deliver a cryogenic ablation medium into the expandable body when the expandable body is in the expanded state such that the cryogenic ablation medium can exit the expandable body via the first plurality of fenestrations and contact and ablate tissue of the gallbladder lumen, as taught by Swaminathan in order to provide and control tissue remodeling and proliferation, thereby increasing control and safety.
Regarding claim 47, 
Regarding claim 49, Ryba in view of Swaminathan teach all of the limitations of the apparatus according to claim 45. In view of the prior modification of Ryba in view of Swaminathan, Swaminathan (Figs. 1 and 7) teaches wherein the expandable body (balloon 71) in the expanded state is configured to contact at least a portion of the wall of the gallbladder lumen (see col. 6, ll. 17-21 for region of contact; as broadly claimed, balloon 71 is capable of contacting at least a portion of a wall of the gallbladder lumen). See rejection of claim 45 for obviousness rationale.
Regarding claim 58, Ryba in view of Swaminathan teach all of the limitations of the apparatus according to claim 45, but are silent regarding wherein the second plurality of fenestrations span between about 1 cm to about 10 cm of the catheter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second plurality of fenestrations as taught by Ryba in view of Swaminathan to span between about 1 cm to about 10 cm of the catheter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Claims 35 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Ryba and Fujio as applied to claims 33-34, 36 and 52 above, and further in view of Ryba.
Regarding claim 35, Van Dam in view of Ryba and Fujio teach all of the limitations of the apparatus according to claim 34. Van Dam further discloses (Figs. 4A-6) wherein the plurality of fenestrations (apertures 422, 522) are distributed in a variety of patterns about the nozzle (see distal end 404) including about a circumference of the nozzle (Fig. 4A). 
Ryba further teaches a nozzle (restrictive orifice 132 in Fig. 15; [0122]) including a plurality of fenestrations (orifices 132) arranged in a variety of patterns in order to provide targeted cooling ([0157]-[0158]). Ryba teaches “additional orifices 132 can be provided that direct refrigerant 106 to linearly and/or radially spaced apart locations to create segmented, non-circumferential ablations” as well ([0182], Fig. 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distribution of the plurality of fenestrations as taught by Van Dam in view In re Japikse, 86 USPQ 70.
Regarding claim 53, Van Dam in view of Ryba and Fujio teach all of the limitations of the apparatus according to claim 33. Although Van Dam discloses a temperature measurement instrument (col. 10, ll. 64-66, see claim 17), Van Dam in view of Ryba and Fujio fail to explicitly disclose a temperature sensor configured to measure a temperature associated with the gallbladder lumen, the control unit further configured to control the at least one of the delivery or the evacuation of the cryogenic ablation medium based on the temperature measured by the temperature sensor.
Ryba further teaches a similar apparatus (cryo-catheter 102 in Fig. 5A) comprising “sensors 112 to measure or monitor variables such as pressure, temperature… infusate or coolant temperature… tissue temperature, tissue electrical and thermal characteristics, and/or body temperature” ([0126]). Ryba teaches that these measurements “may be provided as inputs to a control algorithm, such as may be implemented on a processor 114 or other suitable computer system associated with the cryo-console 100 or with another component of the cryo-system 10, such as the cryo-catheter 102. The control algorithm can include, among other things, programmed instructions for automating all or a portion of the cryomodulation process” ([0126], i.e. controlling delivery of refrigerant 106, evacuation of evaporated refrigerant 118; [0125]-[0127]). It is well known in the art (as can be seen in Ryba) to provide various sensors, including a temperature sensor configured to measure a temperature associated with a targeted body lumen, and control the at least one of the delivery or the evacuation of the cryogenic ablation medium based on the temperature measured by the temperature sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Van Dam in view of Ryba and Fujio to further include a temperature sensor configured to measure a temperature associated with the gallbladder lumen, the control unit further configured to control the at least one of the delivery or the evacuation of the cryogenic ablation medium based on the . 
Claims 46 and 57 rejected under 35 U.S.C. 103 as being unpatentable over Ryba in view of Swaminathan as applied to claims 45, 47, 49 and 58 above, and further in view of Dubrul.
Regarding claim 46, Ryba in view of Swaminathan teach all of the limitations of the apparatus according to claim 45. In view of the prior modification of Ryba in view of Swaminathan, Swaminathan (Figs. 1 and 7) teaches wherein the expandable body is a first expandable body (balloon 71).
Ryba in view of Swaminathan fail to explicitly disclose the apparatus further comprising: a second expandable body disposed at the distal end of the access sheath, the second expandable body configured to expand to retain the access sheath within the gallbladder lumen after the access sheath is positioned in the gallbladder lumen.
However, in the same field of endeavor, Dubrul (Figs. 11A-11F) discloses a similar apparatus comprising an access sheath (elongate dilation tube 70) configured to be inserted through an access opening in a wall of a gallbladder (see gallbladder GB located beneath the liver L and distal to the cystic duct CD and the common duct CMD in Fig. 11A and see tube 70 in Figs. 11B-11F) and disposed in a gallbladder lumen of a subject (Figs. 11B-11F). The access sheath (70) further includes a second expandable body (balloon 72) disposed at the distal end of the access sheath (70), the second expandable body (72) configured to expand to retain the access sheath (70)  within the gallbladder lumen after the access sheath is positioned in the gallbladder lumen (see Figs. 11C-11F; col. 9, ll. 16-25, the dimensions of the balloon are chosen to effect desired sealing and retain the dilation tube; col. 10, ll. 44-46, “After insertion of the dilation tube 70 (FIG. 11C), the balloon 72 is inflated and effects a seal against the penetration through the gallbladder wall”). The expandable body (inflatable balloon 72) effects a seal against the penetration of the gallbladder wall and minimizes or prevents leakage of bile from the gallbladder into other regions (col. 10, ll. 44-48), thereby increasing safety and decreasing the likelihood of contamination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Ryba in view of Swaminathan to include 
Regarding claim 57, Ryba in view of Swaminathan and Dubrul teach all of the limitations of the apparatus according to claim 46. In view of the prior modification of Ryba in view of Swaminathan and Dubrul, Dubrul (Figs. 11A-11F) teaches wherein the second expandable body (balloon 72) when expanded (Figs. 11C-11) has a diameter larger than a diameter of the access opening (see tube 70, balloon 72 in Figs. 11C-11F).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ryba in view of Swaminathan, as applied to claims 45, 47, 49 and 58 above, and further in view of Van Dam. 
Regarding claim 50, Ryba in view of Swaminathan teach all of the limitations of the apparatus according to claim 45. Ryba further discloses wherein the lumen is a delivery lumen ([0122], “liquid N2O is delivered through a supply lumen 108 to the cryo-applicator region 122 where the refrigerant 106 undergoes expansion”; see above). 
Ryba in view of Swaminathan are silent regarding the apparatus further comprising: an evacuation lumen defined by the access sheath and configured to evacuate at least a portion of the cryogenic ablation medium from the gallbladder lumen after the cryogenic ablation medium is delivered. 
However, in the same field of endeavor, Van Dam teaches a similar apparatus (Figs. 4A-6) configured for the delivery of ablation medium to the gallbladder lumen in order to treat biliary disease (abstract; see gallbladder 14). Van Dam teaches providing an applicator (420, 520) within the gallbladder lumen (Fig. 5) and delivering an ablation medium (see col. 8, 11. 43-67 and col. 10, 11. 20-34 for ablative fluids including cryoablation; fluid 423, fluids 587, working fluid 517) into the gallbladder (14). Van Dam teaches that the working fluid (517 in Fig 5) may be left in place or actively withdrawn (withdrawing fluids, see lumen ‘port’ 586 in Fig. 5) from the gallbladder (14) after treatment is complete, .
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Ryba and Fujio as applied to claims 33-34, 36 and 52 above, and further in view of Fujio. 
Regarding claim 55, Van Dam in view of Ryba and Fujio teach all of the limitations of the apparatus according to claim 33. In view of the prior modification of Van Dam in view of Ryba and Fujio, Fujio teaches the control unit configured to control the at least one of the delivery or the evacuation of the cryogenic ablation medium (see col. 2, ll. 2-6, “a control means for controlling the irrigation means and the suction means so as to control the quantity of the medical fluid introduced into the organism and the quantity of the medical fluid discharged therefrom”; see col. 5, line 24- col. 6, line 15). 
Van Dam in view of Ryba and Fujio however are silent regarding further comprising a valve, the control unit configured to control the at least one of the delivery or the evacuation of the cryogenic ablation medium by controlling a valve.
However, Fujio further teaches an alternate fourth embodiment having substantially the same configuration as that of the first embodiment (see above) (col. 13, ll.27-33), and further including valves (three solenoid valves 71, 72, 73 in Fig. 14) connected to liquid-sending tubes (76, 77, 78), respectively, which are branches from the collecting connector (75). The solenoid valves (71, 72, 73) are electrically connected to a control unit (19") which controls the opening and closing of the valves (col. 13, ll. 34-48). .
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dam in view of Ryba and Fujio as applied to claims 33-34, 36 and 52 above, and further in view of Rajagopalan et al., (hereinafter ‘Rajagopalan’, U.S. Pat. 10,610,663).
Regarding claim 56, Van Dam in view of Ryba and Fujio teach all of the limitations of the apparatus according to claim 33. In view of the prior modification of Van Dam in view of Ryba and Fujio, Fujio teaches a pressure sensor (9 in Fig. 2) configured to measure the pressure in the gallbladder lumen (col. 7, ll. 21-29); the sensor (9) located on the rail (27). 
Van Dam in view of Ryba and Fujio however are silent regarding wherein the pressure sensor is disposed on a proximal end of the access sheath, and the access sheath is configured to translate the pressure within the gallbladder lumen to the pressure sensor.
However, in the same field of endeavor, Rajagopalan (Fig. 1) teaches a similar apparatus comprising or more of functional elements (109, 119, 139, 209, 229 and/or 309) comprising a pressure sensor configured to produce a signal related to various pressures associated with the apparatus and treatment. Rajagopalan teaches “[i]n some embodiments, tool 500, catheter 100, introduction device 50 and/or another component of system 10 comprises a pressure-neutralizing assembly constructed and arranged to modify the pressure within a luminal segment of the intestine (e.g. a luminal segment proximate functional assembly 130)… The pressure-neutralizing assembly can be configured to extract 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-22, 24, 26-27, 29-31, 33-36, 45-47, 49-50, 52-53, 55-58 have been considered but are moot because the amendment has necessitated a new grounds of rejection. 
It is the Examiner’s position that Dubrul et al., (U.S. Pat. 5,183,464) in view of Swaminathan (U.S. Pat. 6,517,533) teach each and every limitation of the apparatus according to claim 21, Van Dam in 
No further arguments have been set forth regarding the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794